COMPX DECLARES REGULAR QUARTERLY DIVIDEND DALLAS, TEXAS...February 22, 2012...CompX International Inc. (AMEX:CIX) announced today that its board of directors has declared CompX’s regular quarterly dividend of twelve and one-half cents ($0.125) per share on its class A and class B common stock, payable on March 20, 2012 to stockholders of record at the close of business on March 8, 2012. CompX is a leading manufacturer of security products, furniture components and performance marine components. * *
